Citation Nr: 1505616	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include recurrent major depressive disorder (referred to herein as "depression"), and to include as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.

The issue of entitlement to a rating in excess of 30 percent for pes planus has been raised by the Veteran's June 2013 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his depression, and claims that it is related to his service-connected pes planus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran underwent a VA mental health examination in November 2011.  The examiner diagnosed the Veteran with recurrent major depressive disorder, and opined that it was less likely than not that the Veteran's depression was caused by or related to service.  In explaining the rationale underlying her opinion, the examiner concluded that during his service years the Veteran suffered from a chronic adjustment disorder with anxiety, unrelated to his current depression.  Though symptoms of the adjustment disorder were evident in the Veteran's service treatment records, the examiner noted that the Veteran's current condition, in contrast, was the result of regret of past life decisions and his current  pain and physical limitations.  The examiner provided no specific opinion, however, on the relationship between the Veteran's pes planus and his depression.  In view of the fact that the service-connected pes planus may contribute to his physical limitations and pain, an opinion is needed to address this particular question.

Indeed, a December 2012 statement and at his June 2013 hearing before the Board, the Veteran claimed that his depression was caused by or aggravated by his pes planus.  

There is further evidence on the record supporting a link between the Veteran's depression and pes planus.  VA treatment records from September 2008 show that the Veteran's primary care physician summarized the Veteran's mental health as "depression, withdrawing, sedentary, anhedonia."  August 2010 VA mental health treatment records show that the Veteran reported going a week isolating himself in his home, not bathing or changing and feeling little motivation to do anything.  Furthermore, at his 2011 VA examination, the Veteran reported being sad about his life, feeling hopeless that he will never be as active as he once was.  He noted frustration and sadness at his physical limitations, specifically not being able to carry things or stand for long periods of time.  He blamed his disabilities for his inactivity and resultant weight problem. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Here, the November 2011 VA examination report provided an opinion on the link between the Veteran's depression and service.  No opinion was provided, however, on any potential link between the Veteran's depression and his service-connected pes planus, even though the examiner acknowledged that the depression results, at least in part, from the pain and physical limitations experienced.  As these factors may in part emanate from service-connected pes planus, and because subsequent evidence in the record suggests a possibility that the Veteran's depression could be related to his pes planus, another examination and opinion is warranted to evaluate that link.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional relevant medical evidence that may have come into existence in the interim.

2.  Afford the Veteran an opportunity to attend a VA psychiatric examination to determine whether any acquired psychiatric disorder, to include major depressive disorder, is caused or aggravated by the Veteran's service-connected pes planus.  The claims file must be reviewed by the examiner.  The examiner shall address the following questions:

a) Diagnose and identify any and all current psychiatric disorders;
 
b) For any psychiatric disorder diagnosed, opine whether is it at least as likely as not (i.e. a 50 percent probability or more) that such disorder is caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's pes planus?

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.


3.  After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

